                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

MICHAEL B. JONES,                       )
                                        )
                     Plaintiff,         )
       v.                               )
                                        )
CITY PLAZA, LLC, T.E. JOHNSON           )            1:19CV924
& SONS, INC., and ONLINE                )
INFORMATION SERVICES, INC.,             )
                                        )
                     Defendants.        )

                      MEMORANDUM OPINION AND ORDER

      This matter is before the Court on Defendant City Plaza, LLC’s Motion to

Dismiss pursuant to Rule 12(b)(6) [Doc. #12], Defendant T.E. Johnson & Sons,

Inc.’s Motion to Dismiss pursuant to Rule 12(b)(6) [Doc. #14], and Defendant

Online Information Services, Inc.’s Motion to Dismiss pursuant to Rules 12(b)(1)

and 12(b)(6) [Doc. #21]. For the reasons that follow, Online Information Services,

Inc.’s Motion to Dismiss is granted in part as to Counts Three and Five. Because

those two federal claims are the only bases for subject matter jurisdiction and the

Court declines to exercise supplemental jurisdiction over the remaining state law

claims, they are dismissed without prejudice.

                                            I.

      Plaintiff Michael B. Jones terminated his lease at Village Lofts early, gave

notice, and vacated his apartment on December 19, 2017 after paying that

month’s rent in full. (Compl. ¶¶ 26-29 [Doc. #1].) A new tenant paying more per

month than Jones began leasing the apartment on January 6, 2018. (Id. ¶ 30;




     Case 1:19-cv-00924-NCT-JLW Document 28 Filed 04/29/20 Page 1 of 18
compare id. ¶ 24 with id. ¶ 31.) Jones had given a $200 security deposit to City

Plaza, LLC (“City Plaza”), the owner of Village Lofts, and T.E. Johnson & Sons,

Inc. (“T.E.J.”), the property manager. (Id. ¶¶ 5, 8, 25.) However, T.E.J. refused

to return the security deposit after Jones vacated the premises and, instead, sent

Jones a letter demanding payment of $454.60 for charges of $504.00 for “Early

Term- paint, clean and make ready” and $150.60 for “6- days rent” to which it

applied Jones’s $200 security deposit. (Id. ¶¶ 32, 33 (citing Ex. C to Compl.,

Letter from T.E.J. to Jones (Jan. 30, 2018)).)

      Jones did not believe the law permitted City Plaza and T.E.J. to use his

security deposit for what he understood to be normal wear and tear or towards six

days’ rent because City Plaza suffered no actual damages, so he attempted to

resolve the dispute. (Id. ¶¶ 35-41.) A T.E.J. employee responded to Jones by

email, advised him to consult with an attorney who specializes in North Carolina

real estate law, acknowledged that normal wear and tear is not usually

recoverable, but because he breached his lease, he owed “the actual cost

associated with getting the property back ready to market.” (Id. ¶ 41 (citing Ex. D

to Compl., Email from Cathy Robertson to Jones (Mar. 30, 2018)).) Jones also

attempted to resolve the dispute through the Better Business Bureau and the North

Carolina Real Estate Commission and alleges that the responses to those inquiries

from T.E.J. and its lawyer, respectively, misrepresented the law on the permitted

use of a security deposit. (Id. ¶¶ 43-48.)




                                             2



     Case 1:19-cv-00924-NCT-JLW Document 28 Filed 04/29/20 Page 2 of 18
      “Sometime in 2018”, T.E.J. “falsely” reported Jones’s “bogus” $454.60

debt to Online Information Services, Inc. (“Online”), which provides collection

services for property managers and a Rental Exchange where property managers

can report monies owed by former tenants, among other information that allows

for tenant screening and credit risk assessment. (Id. ¶¶ 12, 16, 17, 50, 51.) “On

information and belief, ONLINE . . . maintains a ‘file’ . . . on Mr. Jones in its . . .

Rental Exchange database” that “[o]n information and belief” “contains false

information concerning the bogus $454.60 debt to TEJ.” (Id. ¶¶ 52, 53.) In

addition, neither of Online’s websites identified a toll-free number for consumers to

call to request a consumer report and one of its websites “intentionally obscures

the fact that ONLINE maintains files or prepares consumer reports subject to the

Fair Credit Reporting Act’s disclosure requirements.” (Id. ¶¶ 56, 57 (citing Exs. G

& H to Compl).) Jones called the toll-free number on Online’s Consumer page to

request a copy of Online’s Rental Exchange file on him, but the employee “did not

agree to provide a copy of Mr. Jones’s consumer report” and instead “obscured

the fact that ONLINE maintains files and prepares consumer reports” and referred

Jones “to a website where he could obtain reports from TransUnion, Experian, and

Equifax.” (Id. ¶¶ 60-62.)

      Meanwhile, Online reported the debt to those three consumer reporting

agencies (“CRAs”): TransUnion, Experian, and Equifax. (Id. ¶ 51.) In February

2019, Jones contacted Experian to dispute the debt which forwarded the dispute

to Online. (Id. ¶¶ 64, 65.) Jones himself contacted Online directly in late April

                                            3



     Case 1:19-cv-00924-NCT-JLW Document 28 Filed 04/29/20 Page 3 of 18
2019 “laying out in detail why the $454.60 was bogus under North Carolina law”;

yet, “on information and belief, ONLINE never bothered to conduct the [requisite]

reasonable investigation” or to respond to Jones. (Id. ¶¶ 67, 68.) Online has

continued reporting “the bogus debt” to TransUnion and Experian, “falsely

reporting to Experian that it ‘resolved’ Mr. Jones’s dispute.” (Id. ¶¶ 66, 69.)

Jones has suffered emotional distress and “has been refused credit, causing him to

miss potentially profitable business opportunities.” (Id. ¶¶ 71, 72.)

      Jones alleges that City Plaza and T.E.J. violated the North Carolina Tenant

Security Deposit Act, specifically N.C. Gen. Stat. § 42-51 and § 42-52, and the

North Carolina Debt Collection Practices Act, specifically N.C. Gen. Stat. § 75-54

and § 75-55. (Id. ¶¶ 73-76 (Count One), ¶¶ 77-81 (Count Two).)

      He alleges that Online violated North Carolina’s Collection Agency Act,

specifically N.C. Gen. Stat. § 58-70-95(3), the Fair Debt Collection Practices Act,

specifically 15 U.S.C. § 1692e(8), and the Fair Credit Reporting Act (“FCRA”),

specifically 15 U.S.C. § 1681j(a)(1)(A) and § 1681i. (Id. ¶¶ 85-87 (Count Four),

¶¶ 82-84 (Count Three), ¶¶ 88-91 (Count Five).)

                                           II.

      A complaint “must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable

                                           4



     Case 1:19-cv-00924-NCT-JLW Document 28 Filed 04/29/20 Page 4 of 18
for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556); see also

McCleary-Evans v. Md. Dep’t of Transp., State Highway Admin., 780 F.3d 582,

585 (4th Cir. 2015) (noting that a complaint must “contain[] sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face in

the sense that the complaint’s factual allegations must allow a court to draw the

reasonable inference that the defendant is liable for the misconduct alleged”).

However, when a complaint states facts that are “’merely consistent with’ a

defendant’s liability, it ‘stops short of the line between possibility and plausibility

of ‘entitlement to relief.’’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at

557). When evaluating whether the complaint states a claim that is plausible on

its face, the facts are construed in the light most favorable to the plaintiff and all

reasonable inferences are drawn in his favor. U.S. ex rel. Oberg v. Pa. Higher

Educ. Assistance Agency, 745 F.3d 131, 136 (4th Cir. 2014). Nevertheless,

“labels and conclusions[,]” “a formulaic recitation of the elements of a cause of

action[,]” and “naked assertions . . . without some further factual enhancement”

are insufficient. Twombly, 550 U.S. at 557. In other words, “[f]actual allegations

must be enough to raise a right to relief above the speculative level”. Id. at 555.

                                           A.

      Section 42-51(a) of North Carolina General Statutes lists the “only”

permitted uses for a residential security deposit, including “[t]he tenant’s possible

nonpayment of rent . . . “, “[d]amages as the result of the nonfulfillment of the

rental period . . . “, and “[t]he costs of re-renting the premises after breach by the

                                            5



     Case 1:19-cv-00924-NCT-JLW Document 28 Filed 04/29/20 Page 5 of 18
tenant . . . .” Section 42-52 instructs landlords on their obligations with respect to

a security deposit, including prohibiting the “withhold[ing] as damages part of the

security deposit for conditions that are due to normal wear and tear” and the

retention of “an amount from the security deposit which exceeds his actual

damages.”

      At the heart of City Plaza’s and T.E.J.’s motions to dismiss is the interplay

of § 42-51(a) and § 42-52. First, there is the question of whether a security

deposit may be used to pay for repainting and cleaning as “[t]he costs of re-renting

the premises after breach by the tenant” when it may not be withheld as damages

for conditions that are due to normal wear and tear such as those that necessitate

repainting and cleaning. City Plaza and T.E.J. argue that these costs are

recoverable because Jones breached his lease and a landlord has a duty to mitigate

damages by finding a new tenant as quickly as possible, (see Br. of Def. City

Plaza, LLC (“City Plaza’s Br. in Supp.”) at 4-9 [Doc. #16]), and “[t]he limitation as

to ordinary wear and tear in [§ 42-52] does not mention costs”, (see Mem. in

Supp. of Mot. to Dismiss by Def. T.E.J. (“T.E.J.’s Mem. in Supp.”) at 4-8 [Doc.

#17]). Jones responds that all of the expenses listed in § 42-51 are damages

limited by § 42-52. (Pl.’s Mem. of Law in Opp’n to Defs.’ Mots. to Dismiss (“Pl.’s

Mem. of Law in Opp’n”) at 9-17 [Doc. #24]. Despite the parties’ arguments, none

cite North Carolina case law in support of their positions (in fact, City Plaza and

Jones cite no case at all), and T.E.J. acknowledges that “[t]here is no case in

North Carolina that addresses this principle directly”. (See City Plaza’s Br. in Supp.

                                          6



     Case 1:19-cv-00924-NCT-JLW Document 28 Filed 04/29/20 Page 6 of 18
at 4-9; T.E.J.’s Mem. in Supp. at 4-8; Pl.’s Mem. of Law in Opp’n at 9-17; Reply

Br. of Defs. City Plaza & T.E.J. (“Reply Br.”) at 3-5 [Doc. #25].) The Court has

likewise found no case addressing this issue.

       There is also the question of whether a landlord may apply a security deposit

towards unpaid rent when it has not suffered actual damages from lost rent. City

Plaza argues that it is permitted to use Jones’s security deposit towards the

“nonpayment of rent” as “damages as the result of the nonfulfillment of the rental

period”. (City Plaza’s Br. in Supp. at 4.) Jones responds that the new tenant’s

higher monthly payment put City Plaza in a better position than it would have been

had he fulfilled his lease. (Pl.’s Mem. of Law in Opp’n at 5-9.) Therefore, because

City Plaza suffered no actual damages from Jones’s breach, § 42-52 prohibits the

collection of six days’ rent. (Id. at 9.) Apparently in an attempt to clarify City

Plaza’s initial melding of two provisions in § 42-51, City Plaza and T.E.J. respond

together that they have not pursued the rent as “[d]amages as a result of

nonfulfillment of the rental period”, which they agree “a landlord would not be

entitled to recover” “in the event a new tenant actually pays a landlord a higher

rent for the balance of the original lease term”. (Reply Br. at 3.) They argue,

instead, that they are collecting the rent as “nonpayment of rent”, which § 42-52

“does not limit”. (Id. at 4.)

                                          B.

       Importantly, these questions of law affect Jones’s claims against Online,

including Counts Three and Five on which this Court’s original jurisdiction rests. In

                                           7



     Case 1:19-cv-00924-NCT-JLW Document 28 Filed 04/29/20 Page 7 of 18
Count Three, Jones alleges that Online, a debt collector, violated 15 U.S.C. §

1692e(8) when it “communicated information about a debt which it knew or which

it should have known to be bogus to TransUnion, Experian, and Equifax in March

and April 2019”. (Compl. ¶ 83.) Online argues that “[i]f the Court accepts the

arguments of City Plaza and TEJ as to the handling of the tenant deposit, then the

Court must necessarily dismiss [Count Three] because Online’s reporting of the

debt was accurate.” (Def. Online’s Mem. in Supp. of its Mot. to Dismiss (“Online’s

Mem. in Supp.”) at 6 [Doc. #22].)

      In Count Five, Jones alleges that Online, a nationwide specialty consumer

reporting agency 1, violated 15 U.S.C. § 1681j(a)(1)(A) and (a)(1)(C)(i) when it

failed to maintain a “’streamlined process’” and toll-free telephone number for him

to be able to obtain one free copy of his Rental Exchange consumer report and

15 U.S.C. § 1681i when it failed to investigate his April 2019 dispute. (Compl.

¶¶ 89, 90.) As to the § 1681j claim, Online contends that Jones has not alleged

an injury in fact to support Article III standing to bring the claim because not only

has he failed to allege sufficiently any false information maintained by Online, but

his only allegation of injury is a hypothetical harm. (Online’s Mem. in Supp. at 10-

12 (citing Compl. ¶ 63).) Jones responds that his allegation in paragraph 63 of the

Complaint – that he was subjected to “the risk that a [CRA] would maintain a file




1
 A nationwide specialty consumer reporting agency “means a [CRA] that compiles
and maintains files on consumers on a nationwide basis relating to”, in relevant
part, “residential or tenant history”. 15 U.S.C. § 1681a(x).
                                          8



     Case 1:19-cv-00924-NCT-JLW Document 28 Filed 04/29/20 Page 8 of 18
on him that included false derogatory information that would likely lead to future

adverse action (e.g., being refused a residential lease or being required to pay a

larger security deposit than he would have otherwise been required to pay),

without the opportunity to dispute and demand reinvestigation of the false

derogatory information beforehand” – sufficiently comports with the standing

requirements as applied in Curtis v. Propel Property Tax Funding, LLC, 915 F.3d

234 (4th Cir. 2019), and that he also alleged he suffered emotional distress. (Pl.’s

Mem. of Law in Opp’n at 19-20.)

      As to the § 1681i claim, Online contends that, not only is the information it

reported factually accurate, but this claim is a collateral attack on the legal validity

of the debt which is not permitted under § 1681i. (Online’s Mem. in Supp. at 8-9.)

Notably, Jones does not appear to oppose the characterization of his claim as an

attack on the legal validity of the debt, but he instead argues that Online “was still

under an obligation to conduct a reasonable investigation” and yet “did absolutely

nothing.” (Pl.’s Mem. of Law in Opp’n at 18-19.)

                                           1.

      Because the analysis of Jones’s § 1681i claim informs that of his § 1681j

and § 1692e(8) claims, § 1681i provides the starting point. “The FCRA seeks to

ensure ‘fair and accurate credit reporting.’” Spokeo, Inc. v. Robins, ___ U.S. ___,

136 S. Ct. 1540, 1545 (2016) (quoting 15 U.S.C. § 1681(a)(1)). When a

consumer disputes the completeness or accuracy of information contained in the

file of a CRA, § 1681i requires the CRA to “conduct a reasonable reinvestigation to

                                           9



     Case 1:19-cv-00924-NCT-JLW Document 28 Filed 04/29/20 Page 9 of 18
determine whether the disputed information is inaccurate . . . .” To bring a claim

under § 1681i, a consumer “must first show that his ‘credit file contains

inaccurate or incomplete information.’” Hinton v. Trans Union, LLC, 654 F. Supp.

2d 440, 451 (E.D. Va. 2009) (quoting Thomas v. Trans Union LLC, 197 F. Supp.

2d 1233, 1236 (D. Or. 2002)). “A report is inaccurate when it is patently

incorrect or when it is misleading in such a way and to such an extent that it can

be expected to [have an] adverse effect.” Dalton v. Capital Associated Indus., Inc.,

257 F.3d 409, 415 (4th Cir. 2001) (alteration in original) (internal quotation marks

and additional alteration omitted). “To determine whether a consumer has

identified a factual inaccuracy on his or her credit report that would activate

§ 1681i’s reinvestigation requirement, [t]he decisive inquiry is whether the

defendant credit bureau could have uncovered the inaccuracy if it had reasonably

reinvestigated the matter.” DeAndrade v. Trans Union LLC, 523 F.3d 61, 68 (1st

Cir. 2008) (internal quotation marks omitted and alteration in original).

      However, claiming a factual inaccuracy is different than asserting a legal

challenge to the debt. “Claims brought against CRAs based on a legal dispute of

an underlying debt raise concerns about ‘collateral attacks’ because the creditor is

not a party to the suit”. Saunders v. Branch Banking & Trust Co. of Va., 526 F.3d

142, 150 (4th Cir. 2008). “Because CRAs are ill equipped to adjudicate [legal]

disputes, courts have been loath to allow consumers to mount collateral attacks on

the legal validity of their debts in the guise of FCRA reinvestigation claims.”




                                          10



    Case 1:19-cv-00924-NCT-JLW Document 28 Filed 04/29/20 Page 10 of 18
Carvalho v. Equifax Info. Servs., LLC, 629 F.3d 876, 891 (9th Cir. 2010) (citing

Saunders, 526 F.3d at 150).

      For example, in DeAndrade, the plaintiff financed new windows for his

residence only to learn later that a mortgage on the residence had been granted to

the company to whom he had been making payments, KeyBank, and his signature

on related documents appeared to be forged. 523 F.3d at 63. After the plaintiff

stopped paying KeyBank pending the resolution of the matter, KeyBank reported

the alleged delinquent payments to TransUnion, Equifax, and Experian. Id. at 64.

The plaintiff then sent a letter to each CRA “advising them that the mortgage

underlying the negative item reported by KeyBank had been fraudulently obtained

and urging the [CRAs] to investigate the transaction.” Id. KeyBank confirmed the

plaintiff’s identifying information and delinquent payments after which TransUnion

continued reporting the KeyBank debt on the plaintiff’s credit report, leading the

plaintiff to sue TransUnion for violating § 1681i. Id.

      The First Circuit Court of Appeals characterized the plaintiff’s challenge as

an attack on the mortgage’s validity, and “[w]hether the mortgage is valid turns on

questions that can only be resolved by a court of law”. Id. at 68. Affirming

summary judgment in TransUnion’s favor, the court explained, “This [was] not a

factual inaccuracy that could have been uncovered by a reasonable investigation,

but rather a legal issue that a credit agency such as Trans Union is neither qualified

nor obligated to resolve under the FCRA.” Id. (citing Cahlin v. Gen. Motors

Acceptance Corp., 936 F.2d 1151, 1160 (11th Cir. 1991) (“No reasonable

                                          11



    Case 1:19-cv-00924-NCT-JLW Document 28 Filed 04/29/20 Page 11 of 18
investigation on the part [of the credit agency] could have uncovered an inaccuracy

in [the plaintiff’s] report because there was never any factual deficiency in the

report.”). “Determining whether [the plaintiff] was entitled to stop making those

payments is a question for a court to resolve in a suit against KeyBank . . . not a

job imposed upon consumer reporting agencies by the FCRA.” Id. “In essence,

[the plaintiff] had crossed the line between alleging a factual deficiency that Trans

Union was obliged to investigate pursuant to the FCRA and launching an

impermissible collateral attack against a lender by bringing an FCRA claim against a

consumer reporting agency.” Id.

      The Carvalho court expressed the same concerns when the plaintiff sued

CRAs for violating a California law “substantially based on the [FCRA]” that

requires CRAs to reinvestigate when a consumer disputes the completeness or

accuracy of information in her file. 629 F.3d at 889, 891-92. The CRAs were

reporting a collection account for medical services that was past due, but the

plaintiff maintained that her medical provider Bayside did not properly or timely

request payment from her insurer. Id. at 883, 891. The plaintiff conceded that the

information on her credit report was correct on its face, but argued that it “was

misleading because she was not legally obligated to pay the Bayside bill until

Bayside had properly billed her insurer”. Id. at 891. Affirming summary judgment

in favor of the CRAs, the Ninth Circuit Court of Appeals explained “that

reinvestigation claims are not the proper vehicle for collaterally attacking the legal

validity of consumer debts.” Id. at 892. Instead, “a consumer disputing the legal

                                          12



    Case 1:19-cv-00924-NCT-JLW Document 28 Filed 04/29/20 Page 12 of 18
validity of a debt that appears on her credit report should first attempt to resolve

the matter directly with the creditor or furnisher, which ‘stands in a far better

position to make a thorough investigation of a disputed debt than the CRA does on

reinvestigation.’” Id. (quoting Gorman v. Wolpoff & Abramson, LLP, 584 F.3d

1147, 1156 (9th Cir. 2009)).

      More recently, the Western District of Virginia assessed a plaintiff’s § 1681i

claim similarly. After the plaintiff began leasing a vehicle, he filed a petition for

bankruptcy, then voluntarily assumed the lease. Perry v. Toyota Motor Credit

Corp., No. 1:18CV34, 2019 WL 332813, at *1 (W.D. Va. Jan. 25, 2019). After

the bankruptcy court granted a discharge of the plaintiff’s debts, the plaintiff

continued receiving billing statements, which he paid for some time until he was

no longer able and the vehicle was repossessed. Id. Even after the vehicle was

repossessed, the plaintiff received billing statements and was told that he had

signed an assumption of the lease and was responsible for the debt. Id. The debt

was reported to Experian, Equifax, and TransUnion, which listed the past-due

balance and did not reference the account’s inclusion in bankruptcy. Id. at *2. The

plaintiff sent multiple letters to the CRAs disputing the debt, and ultimately the

plaintiff sued them for violating § 1681i. Id. at *2, 3.

      As the court described, “The parties’ dispute as to whether there are

inaccuracies in the reporting of Perry’s Toyota account stems from their

disagreement over whether his lease assumption agreement, made pursuant to

Bankruptcy Code § 365(p), was included in his subsequent bankruptcy discharge.”

                                           13



    Case 1:19-cv-00924-NCT-JLW Document 28 Filed 04/29/20 Page 13 of 18
Id. at *4; see id. at *5 (noting that courts are split on “the question of whether a

§ 365(p) lease assumption agreement remains enforceable following a discharge

even if the agreement was not reaffirmed under § 524(c)”). The court found that

the plaintiff’s claims did not dispute the accuracy of any facts, but instead

“present a legal defense to payment – he is not liable for the lease he assumed

because he did not reaffirm it, and thus it was included in his bankruptcy

discharge.” Id. at *5. “The proper resolution of a legal defense to payment of the

debt is not generally the kind of error that a CRA could discover or resolve through

a review of information from consumers, furnishers, or its own files.” Id. After

citing DeAndrade, Cahlin, and Saunders, the court dismissed the § 1681i claim. Id.

at *5, *6, *8.

      Here, Jones sent Online a letter in April 2019 “laying out in detail why the

$454.60 was bogus under North Carolina law”, (see, e.g., Compl. ¶ 67), which

challenges the legal validity of the debt, not its factual accuracy. Jones maintains

that T.E.J. and City Plaza are not lawfully entitled to the $454.60, and he has

sued them accordingly. But, to sue Online for violating § 1681i is nothing more

than an impermissible collateral attack on the debt. Jones expresses frustration

that Online not only failed to conduct a reasonable investigation, but neglected to

conduct any investigation whatsoever. (See Pl.’s Mem. of Law in Opp’n at 18-19.)

However, “[n]o reasonable investigation on the part of [Online] could have

uncovered an inaccuracy in [Jones’s] report because there was never any factual




                                         14



    Case 1:19-cv-00924-NCT-JLW Document 28 Filed 04/29/20 Page 14 of 18
deficiency in the report.” See Cahlin, 936 F.2d at 1160. Jones has, therefore,

failed to state a claim against Online for violating 15 U.S.C. § 1681i.

                                           2.

      It is also determined that Jones lacks standing to pursue his claim that

Online violated 15 U.S.C. § 1681j because he has alleged no concrete harm. As

the United States Supreme Court explained when assessing a plaintiff’s standing to

bring FCRA claims, “the ‘irreducible constitutional minimum’ of standing consists

of three elements” – “[t]he plaintiff must have (1) suffered an injury in fact, (2)

that is fairly traceable to the challenged conduct of the defendant, and (3) that is

likely to be redressed by a favorable judicial decision.” Spokeo, 136 S. Ct. at 1547

(citing Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992)). An injury in fact

is “’an invasion of a legally protected interest’ that is ‘concrete and particularized’

and ‘actual or imminent, not conjectural or hypothetical.’” Id. at 1548 (quoting

Lujan, 504 U.S. at 560). A particularized injury “affect[s] the plaintiff in a personal

and individual way.” Id. (quoting Lujan, 504 U.S. at 560 n.1). A concrete injury

“must actually exist”; it is “real, not abstract” even if intangible. Id. at 1548-49.

Yet, “Congress’ role in identifying and elevating intangible harms does not mean

that a plaintiff automatically satisfies the injury-in-fact requirement whenever a

statute grants a person a statutory right and purports to authorize that person to

sue to vindicate that right.” Id. at 1549. Because “Article III standing requires a

concrete injury even in the context of a statutory violation”, a plaintiff “could not,

for example, allege a bare procedural violation, divorced from any concrete harm,

                                          15



    Case 1:19-cv-00924-NCT-JLW Document 28 Filed 04/29/20 Page 15 of 18
and satisfy the injury-in-fact requirement of Article III.” Id. Yet, “in some

circumstances”, “the risk of real harm” can “satisfy the requirement of

concreteness” and the plaintiff “need not allege any additional harm beyond the

one Congress has identified.” Id. (citing Restatement (First) of Torts on libel and

slander per se; Fed. Election Comm’n v. Akins, 524 U.S. 11, 20-25 (1998); Public

Citizen v. Dep’t of Justice, 491 U.S. 440 (1989)).

      As the Spokeo Court said, with the passage of the FCRA “Congress plainly

sought to curb the dissemination of false information by adopting procedures

designed to decrease that risk.” Id. at 1550. Yet, “alleging a bare procedural

violation” of the FCRA does not “satisfy the demands of Article III” because “[a]

violation of one of the FCRA’s procedural requirements may result in no harm.” Id.

Such is the case here. Jones has not alleged that he was unable to secure a

residential lease or was required to pay a larger security deposit as a result of the

information contained in Online’s Rental Exchange file on Jones. Instead, he

alleges that Online’s efforts to deprive him of an opportunity to view his file

subjected him “to the risk of a harm that Congress enacted 15 U.S.C. § 1681j to

prevent”. (Compl. ¶ 63.) Yet, as described above, the inclusion of the $454.60

debt in Online’s Rental Exchange file on Jones is not inaccurate, and with no

guidance on the interplay of N.C. Gen. Stat. § 42-51 and § 42-52, it cannot be

said to be false. For these reasons and others, this case is distinguishable from

Curtis. Therefore, Jones is not facing “the real risk of harm” that Congress

identified when it enacted § 1681j or the FCRA more generally. Although Jones

                                          16



    Case 1:19-cv-00924-NCT-JLW Document 28 Filed 04/29/20 Page 16 of 18
may have alleged a particularized harm, he has not alleged a concrete harm, which

is fatal to his standing to bring the § 1681j claim against Online.

                                          3.

      The questions of law surrounding the interplay between N.C. Gen. Stat.

§ 42-51 and § 42-52 also affect Jones’s claim that Online violated 15 U.S.C.

§ 1692e(8) when, as a debt collector, it allegedly “communicated information

about a debt which it knew or which it should have known to be bogus”. (Compl.

¶ 83; compare id. with 15 U.S.C. § 1692e(8) (prohibiting the communication of

information the debt collector knew or should have known to be false).) Black’s

Law Dictionary defines false as “Untrue”, “Deceitful; lying”, “Not genuine;

inauthentic”, and “Wrong; erroneous”. False, Black’s Law Dictionary (11th ed.

2019). As explained above, whether or not T.E.J. and City Plaza are lawfully

entitled to the $454.60 that Online reported as owing is a legal question involving

Jones, City Plaza, and T.E.J. to be decided by a court. It cannot be said that, in

March and April 2019, Online knew or should have known that the $454.60 owed

to City Plaza and T.E.J. was false. Accordingly, Jones has failed to state a claim

that Online violated § 1692e(8).

                                          C.

      Having dismissed the only claims over which this Court has original

jurisdiction and facing a novel issue of state law, the Court declines to exercise

supplemental jurisdiction over the remaining state claims. See 28 U.S.C.




                                         17



    Case 1:19-cv-00924-NCT-JLW Document 28 Filed 04/29/20 Page 17 of 18
§ 1367(c)(1), (3). Defendants’ motions to dismiss those claims are denied as

moot, and the claims are dismissed without prejudice.

                                          III.

      For the reasons explained in this Memorandum Opinion, IT IS HEREBY

ORDERED that Defendant Online Information Services, Inc.’s Motion to Dismiss

[Doc. #21] is GRANTED IN PART as to Counts Three and Five and DENIED IN

PART AS MOOT as to Count Four; Defendant City Plaza, LLC’s Motion to Dismiss

[Doc. #12] is DENIED AS MOOT; Defendant T.E. Johnson & Sons, Inc.’s Motion to

Dismiss [Doc. #14] is DENIED AS MOOT; and Counts One, Two, and Four are

dismissed without prejudice.

      This the 29th day of April, 2020.


                                           /s/ N. Carlton Tilley, Jr.
                                      Senior United States District Judge




                                          18



    Case 1:19-cv-00924-NCT-JLW Document 28 Filed 04/29/20 Page 18 of 18
